DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.

Response to Amendment
Applicant has submitted amendments to the claims on 4/28/2021. Claims 1 and 5 have been amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: auto-collecting parameter module, parsing module, verification module, reporting module automatic comparison parameter module, and automatic profile creating parameter module in claims 5-8 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 5-8 and 10 recite the generic placeholders of auto-collecting parameter module, parsing module, verification module, reporting module automatic comparison parameter module, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and 5 are newly amended to recite “performing verification on the parameter information data”. Applicant points to paragraphs 0032 and 0037 of the instant specification to 
Therefore, “performing verification on the parameter information data” is considered newly introduced subject matter. 
It is also understood the limitation “in response to the parameter information data not passing the verification, reporting an error alert” as recited in claim 1 and similarly recited in claim 5, is newly introduced subject matter since the verified data is the parameter data in the instant specification, not the claimed parameter data.
It is also understood that the limitation “in response to the parameter information data passing the verification” in claim 1 and similarly recited in claim 5, is newly introduced subject matter since the verified data is the parameter data in the instant specification, not the claimed parameter data. Furthermore, the instant specification does not provide any support for performing the comparing step after a verification process of any data. 
Claims 2-4, and 6-10 depend from claims 1 and 5 are rejected due to their dependence. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 4-6, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US PUB. 20200050160, herein Nguyen) in view of Drees et al (US PUB. 20110061015, herein Drees). 

	Regarding claim 1, Nguyen teaches A method for processing user profile parameter information of a grid-load terminal, applied to a master station and comprising: 
receiving parameter information uploaded by at least one grid-load terminal, wherein the parameter information comprises at least one of a user line parameter, a control parameter, a user configuration parameter, an acquisition parameter and a description parameter corresponding to the grid-load terminal (0084, “the user's response to question prompt 461 are used to populate elements of a user profile”, 0048 “user information (for example, a user profile,… can be consumed by one or models of an interaction model 331 of the engagement platform to output a personalized interaction.”, 0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).” 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic device, a graphical user interface”, User response corresponds to parameter information. The user response corresponds to user line parameter, a control parameter since the user response which is fed into a user profile is used to determine ; 
parsing the parameter information uploaded by the at least one grid-load terminal to obtain parameter information data (0009 “the engagement platform is configured to obtain, from the database, a user profile associated with the energy generation system and…generate a personalized interaction for a user associated with the energy generation system”, 0044 “and for generating personalized interactions for reducing a consuming entity's (for example, a home) net consumption of energy from a public source”, personalized interaction data is parsed from the parameter information. Personalized interaction data corresponds to parameter information data.); 
[in response to the parameter information data passing the verification], comparing the parameter information with user profile parameter information stored in the master station (0092 “refreshes the cached user profiles in response to an indicator…of a change in data in the user profile.”, 0010 “engagement platform…the first memory contains…a user profile associated with the energy generation system, provide, to the interaction model”, A change in data is understood by comparing previous parameter information to the newly inputted additional user information. The engagement platform which has the memory is the master station because it contains the user profile information.)
and modifying inconsistent parameters in the user profile parameter information according to the parameter information if the parameter information is inconsistent with the user profile parameter information stored in the master station, such that a configuration of the at least one grid-load terminal and a configuration of the master station are kept consistent (0092 “refreshes the cached user profiles in response to an indicator (for example, additional user information provided through GUIs 450, 460 and 470 in FIGS. 4D-F) of a change in data in the user profile.”, 0084, “the user's response to question 
Nguyen does not explicitly teach and performing verification on the parameter information data in response to the parameter information data not passing the verification, reporting an error alert, and in response to the parameter information data passing the verification. 
Drees does teach and performing verification on the parameter information data (0072 “building subsystem integration layer 118, FDD layer 114, or otherwise) verify the impact of…energy-saving strategies” verification of energy savings strategies corresponds to verification of parameter information data) in response to the parameter information data not passing the verification, reporting an error alert (0099 “a statistical significance of new performance values may indicate that a predicted model of a power consumption is no longer valid. AM&V layer 110 may then attempt to update the statistical model to better predict future power consumptions and/or notify FDD layer 114 that a fault condition may exist.” Failed validation tests cause for notification of errors.) 
in response to the parameter information data passing the verification (0072)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the renewable energy platform and management of the platform of Nguyen with the verification of energy savings strategies of Drees because Drees teaches a means for improving building efficiency to enable greater use of renewable energy sources and provides a more comfortable and productive building (0023). 

Regarding claim 2, Nguyen and Drees teach the method according to claim 1.
Nguyen further teaches further comprising: establishing a user profile for a user corresponding to the grid-load terminal according to the parameter information (0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).” 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic device, a graphical user interface”, User response corresponds to parameter information.)

Regarding claim 4, Nguyen, and Drees teach the method according to claim 1.
Nguyen further teaches further comprising: downloading the user profile parameter information to the grid-load terminal (0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).”, 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic device, a graphical user interface”, The user profile parameter that the user inputs into the user interface, which as explained previously is the grid load terminal, is obtained by the user interface.)

A master station, comprising: an auto-collecting parameter module, a parsing module, a verification module, a reporting module, an automatic comparison parameter module and an automatic profile creating parameter module (0014), wherein 
the auto-collecting parameter module is configured to receive parameter information uploaded by at least one grid-load terminal, wherein the parameter information comprises at least one of a user line parameter, a control parameter, a user configuration parameter, an acquisition parameter and a description parameter corresponding to the grid-load terminal (0084, “the user's response to question prompt 461 are used to populate elements of a user profile”, 0048 “user information (for example, a user profile,… can be consumed by one or models of an interaction model 331 of the engagement platform to output a personalized interaction.”, 0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).”, 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic device, a graphical user interface”, 0010 “engagement platform…the first memory contains…a user profile associated with the energy generation system, provide, to the interaction model”, User response corresponds to parameter information. The user response corresponds to user line parameter, a control parameter since the user response which is fed into a user profile is used to determine personalized interaction as taught in 0048 and 0054. User response also corresponds to user configuration parameter, and an acquisition parameter. The grid load terminal corresponds to the graphical user interface mentioned in 0054 that asks ; 
the parsing module is configured to parse the parameter information uploaded by the at least one grid-load terminal to obtain parameter information data (0009 “the engagement platform is configured to obtain, from the database, a user profile associated with the energy generation system and…generate a personalized interaction for a user associated with the energy generation system”, 0044 “and for generating personalized interactions for reducing a consuming entity's (for example, a home) net consumption of energy from a public source”, personalized interaction data is parsed from the parameter information. Personalized interaction data corresponds to parameter information data.);
and the automatic comparison parameter module is configured to [in response to the parameter information data passing the verification], compare the parameter information with user profile parameter information stored in the automatic profile creating parameter module (0092 “refreshes the cached user profiles in response to an indicator…of a change in data in the user profile.”, 0010 “engagement platform…the first memory contains…a user profile associated with the energy generation system, provide, to the interaction model”, A change in data is understood by comparing previous parameter information to the newly inputted additional user information. The engagement platform which has the memory is the master station because it contains the user profile information.); 
and modify inconsistent parameters in the user profile parameter information according to the parameter information if the parameter information is inconsistent with the user profile parameter information stored in the automatic profile creating parameter module, such that a configuration of the at least one grid-load terminal and a configuration of the master station are kept consistent (0092 “refreshes the cached user profiles in response to an indicator (for example, additional user information provided through GUIs 450, 460 and 470 in FIGS. 4D-F) of a change in data in the user profile.”, 0084, “the user's 
Nguyen does not teach the verification module is configured to perform verification on the parameter information data, in response to the parameter information data passing the verification, and the reporting module is configured to in response to the parameter information data not passing the verification, report an error alert. 
Drees does teach the verification module is configured to perform verification on the parameter information data (0072 “building subsystem integration layer 118, FDD layer 114, or otherwise) verify the impact of…energy-saving strategies” verification of energy savings strategies corresponds to verification of parameter information data)  
in response to the parameter information data passing the verification (0072)
the reporting module is configured to in response to the parameter information data not passing the verification, report an error alert (0099 “a statistical significance of new performance values may indicate that a predicted model of a power consumption is no longer valid. AM&V layer 110 may then attempt to update the statistical model to better predict future power consumptions and/or notify FDD layer 114 that a fault condition may exist.” Failed validation tests cause for notification of errors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the renewable energy platform and management of the platform of Nguyen with the verification of energy savings strategies of Drees because 

Regarding claim 6, Nguyen and Drees teach the master station according to claim 5.
Nguyen further teaches wherein the automatic profile creating parameter module is configured to establish a user profile for a user corresponding to the grid-load terminal according to the parameter information (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”, 0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).”, 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic device, a graphical user interface”,  The grid-load terminal as explained in claim 5 corresponds to the graphical user interface of 0054. User’s populate user profiles using this GUI. 0104 teaches that the electronic device which as explained in 0102 has the GUI sends the populated new user profile to the engagement platform for the created user profile to be established corresponding to user input in the grid load terminal.)

Regarding claim 8, Nguyen and Drees teach the master station according to claim 5.
Nguyen further teaches further comprising an automatic parameter downloading module; wherein the automatic parameter downloading module is configured to download the user profile parameter information to the grid-load terminal  (0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions 

Regarding claim 9, Nguyen and Drees teach A system for processing user profile parameter information of a grid-load terminal, comprising:
Nguyen teaches the master station according to claim 5 (see the rejection of claim 5), and at least one grid-load terminal (0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).”, The grid load terminal corresponds to the graphical user interface mentioned in 0054 that asks the users for parameter information.)

Regarding claim 10, Nguyen and Drees teach the system according to claim 9. 
Nguyen further teaches wherein the grid-load terminal comprises: a parameter uploading module (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”, 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic device, a graphical user interface”, The electronic device uploads the user profile to the engagement platform and therefore is the parameter uploading module) and a parameter downloading (0054  and updating module (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”, 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic device, a graphical user interface”, The electronic device which updates the user profile is the body of the graphical user interface which is the grid-load terminal and therefore also makes the uploading module.); 
the parameter uploading module is configured to upload the parameter information to the master station (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”, 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic device, a graphical user interface”, 0010 “engagement platform…the first memory contains…a user profile associated with the energy generation system, provide, to the interaction model”, The electronic device uploads the parameter to the engagement platform. The engagement platform is the master station.), wherein the parameter information comprises at least one of a user line parameter, a control parameter, a user configuration parameter, an acquisition parameter and a description parameter corresponding to the grid-load terminal (0084, “the user's response to question prompt 461 are used to populate elements of a user profile”, 0048 “user ; and the parameter downloading and updating module is configured to download the user profile parameter information of the master station (0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).”, 0104 “the electronic device sends the populated user profile to an engagement platform”, As explained previously, the electronic device is the device of the user interface and thus is part of the grid load terminal. The electronic device therefore obtains the user parameters. The same parameters that are sent to the master station are also obtained by the electronic device.) to change the parameters of the grid-load terminal (0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral 

Claim 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US PUB. 20200050160, herein Nguyen) in view of Drees et al (US PUB. 20110061015, herein Drees) in further view of Ikegami (US PUB. 20120159322).

Regarding claim 3, Nguyen, Drees teach the method according to claim 2.
Nguyen further teaches wherein the step of establishing a user profile for a user corresponding to the grid-load terminal comprises: 
creating a new user profile for the user according to the parameter information of the user if the user profile of the user is not stored in the master station (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”); and
 issuing alarm information [and difference prompt information] if the user profile of the user is stored in the master station (0092 “refreshes the cached user profiles in response to an indicator…of a change in data in the user profile.”, The indicator of a change in data in the user profile is the alarm and different prompt information.), to update the user profile of the user based on a profile creating instruction triggered manually (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”).

Ikegami does teach and difference prompt information (fig. 5, 0070 “when the user selects "delete" in a displayed context menu 51 for a selected node, a confirmation dialog 52 is displayed”, When the user selects to delete, the system recognizes a difference happening and issues a difference prompt message)
It would have been obvious to have combined the power distribution teachings of Nguyen and the verification teachings of Drees with the understanding of when a confirmation dialog is needed of Ikegami because Ikegami realizes when the confirmation dialog is needed and unneeded (0003).

Regarding claim 7, Nguyen and Drees teach the master station according to claim 6. 
Nguyen further teaches wherein the automatic profile creating parameter module is configured to create a new user profile for the user according to the parameter information of the user if the user profile of the user is not stored in the automatic profile creating parameter module (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”, Creating a user profile means that it is not yet stored in the automatic creating parameter module.); and issue alarm information [and difference prompt information] if the user profile of the user is stored in the automatic profile creating parameter module (0092 “refreshes the cached user profiles in response to an indicator…of a change in data in the user profile.”, The indicator of a change in data in the user profile is the alarm and different prompt information.), to update the user profile of the user based on a profile creating instruction triggered manually (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”).
However, Nguyen and Drees do not teach and difference prompt information.
and difference prompt information (fig. 5, 0070 “when the user selects "delete" in a displayed context menu 51 for a selected node, a confirmation dialog 52 is displayed”, When the user selects to delete, the system recognizes a difference happening and issues a difference prompt message)
It would have been obvious to have combined the power distribution teachings of Nguyen and the verification teachings of Drees with the understanding of when a confirmation dialog is needed of Ikegami because Ikegami realizes when the confirmation dialog is needed and unneeded (0003).

Relevant Prior Art 
	Sen et al (US PUB. 20140281645) has been deemed relevant prior art since the reference teaches a means for collecting user data in the power grid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116